                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12       IN RE: YAHOO! INC. CUSTOMER                    Case No. 16-MD-02752-LHK
Northern District of California
 United States District Court




                                           DATA SECURITY BREACH
                                  13       LITIGATION                                     AMENDED1 ORDER DENYING
                                                                                          MOTION FOR PRELIMINARY
                                  14                                                      APPROVAL OF CLASS ACTION
                                                                                          SETTLEMENT
                                  15
                                                                                          Re: Dkt. No. 330
                                  16

                                  17

                                  18          Plaintiffs Kimberly Heines, Hashmatullah Essar, Paul Dugas, Matthew Ridolfo, Deana

                                  19   Ridolfo, Yaniv Rivlin, Mali Granot, Brian Neff, and Andrew Mortensen (collectively, “Plaintiffs”)

                                  20   bring a putative class action against Defendant Yahoo! Inc. (“Yahoo”). Plaintiff Brian Neff also

                                  21   brings a putative class action against Defendant Aabaco Small Business, LLC (“Aabaco”)

                                  22   (collectively with Yahoo, “Defendants”). Before the Court is Plaintiffs’ motion for preliminary

                                  23   approval of class action settlement. ECF No. 330 (“Mot.”). Having considered the parties’

                                  24   motion and supplemental filings, arguments of counsel at the November 29, 2018 hearing, the

                                  25
                                       1
                                  26    This order supersedes ECF No. 353, which is hereby vacated. Page 14 now states that the Court
                                       authorized five attorneys, who are not members of Plaintiffs’ Executive Committee, to attend and
                                  27   help prepare their respective clients for depositions.
                                                                                          1
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   relevant law, and the record in this Case, the Court DENIES Plaintiffs’ motion for preliminary

                                   2   approval of class action settlement.

                                   3   I.      BACKGROUND
                                   4        A. Factual Background

                                   5           The instant lawsuit involves three data breaches that occurred from 2013 to 2016.

                                   6   According to Plaintiffs, Defendants did not use appropriate safeguards to protect users’ personal

                                   7   identification information (“PII”), and Plaintiffs’ PII was thus exposed to hackers who infiltrated

                                   8   Defendants’ systems. Specifically, Plaintiffs allege three separate data breaches: a breach that

                                   9   occurred in 2013, a breach that occurred in 2014, and a breach that occurred in 2015-2016

                                  10   (collectively, “data breaches”). ECF No. 196, ¶ 161. Moreover, Plaintiffs allege that Yahoo

                                  11   “made a conscious and deliberate decision not to alert any of Yahoo’s customers that their PII had

                                  12   been stolen.” Id., ¶ 9.
Northern District of California
 United States District Court




                                  13           On July 23, 2016, before Yahoo publicly disclosed the 2013, 2014, or 2015-2016 data

                                  14   breaches, Yahoo and Verizon entered a stock purchase agreement under which Verizon would

                                  15   acquire Yahoo’s operating business. Yahoo, Stock Purchase Agreement (July 23, 2016).

                                  16           Plaintiffs allege that in August 2016 a hacker posted information from 200 million Yahoo

                                  17   accounts for sale on the dark web. ECF No. 196, ¶ 122. Plaintiffs allege that at least as early as

                                  18   August 2016, multiple copies of Yahoo’s database were sold by hackers in Eastern Europe. Id., ¶

                                  19   123. At the motion for preliminary approval hearing, Plaintiffs stated that the entire user database

                                  20   was available for sale on the dark web in 2016, and that Yahoo purchased it using bitcoin. ECF

                                  21   No. 351 at 46. Yahoo acknowledged that Yahoo had purchased the data from the dark web, but

                                  22   disputed that the data had been sold multiple times. Id. at 46-47.

                                  23           On September 9, 2016, in an SEC filing regarding the Verizon purchase agreement, Yahoo

                                  24   represented that Yahoo knew of no incidents of unauthorized access of personal data that might

                                  25   adversely affect the acquisition. Yahoo, Preliminary Proxy Statement (Schedule 14(A), at Exhibit

                                  26   A-18 (Sept. 9, 2016), available at https://www.altaba.com/static-files/ad5f11da-0a78-4f3e-90f8-

                                  27
                                                                                        2
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   dd204c1978fb.

                                   2          Thirteen days later, on September 22, 2016, Yahoo publicly disclosed the 2014 data

                                   3   breach. ECF No. 196, ¶ 126. In the announcement, Yahoo claimed that it learned of the 2014

                                   4   data breach during a “recent investigation.” Yahoo Security Notice September 22, 2016, available

                                   5   at https://help.yahoo.com/kb/%20SLN28092.html. However, Plaintiffs allege that Yahoo’s

                                   6   information security team and legal department both knew about the 2014 data breach as it was

                                   7   happening. ECF No. 196, ¶ 104. As discussed below, Yahoo itself conceded in its 10-K filing

                                   8   with the SEC about six months later, on March 1, 2017, that Yahoo had contemporaneous

                                   9   knowledge of the 2014 data breach. ECF No. 196, ¶ 129; Yahoo, 2016 Annual Report (Form 10-

                                  10   K), at 47 (Mar. 1, 2017).

                                  11          On November 9, 2016, Yahoo disclosed the 2015-2016 data breach in an SEC filing. ECF

                                  12   No. 196, ¶ 139. Plaintiffs do not appear to allege when Yahoo first knew about the 2015-2016
Northern District of California
 United States District Court




                                  13   data breach, but Plaintiffs allege that hackers used data obtained during the 2014 data breach to

                                  14   gain access to specific user accounts in the 2015-2016 data breach. Id., ¶ 119.

                                  15          On December 14, 2016, Yahoo publicly disclosed the 2013 data breach and stated that this

                                  16   data breach affected more than one billion user accounts. Id., ¶ 133. Plaintiffs’ state that “Yahoo

                                  17   claims to have been totally unaware of this breach until being notified by law enforcement in

                                  18   2016. . . . Yahoo [] claim[s] that in 2013 its data security measures and breach detection measures

                                  19   were so poor that hackers were able to access every single Yahoo account . . . and exfiltrate users’

                                  20   PII, and Yahoo never detected it.” Id., ¶ 11, 12. Plaintiffs allege that Yahoo “had drafted

                                  21   notifications pertaining to the [2015-2016] breach as early as December 15, 2016, but delayed in

                                  22   sending them to affected users.” Id., ¶ 141. Yahoo began publicly notifying users of the 2015-

                                  23   2016 data breach in February 2017. Id., ¶ 142.

                                  24          As a result of the data breach disclosures, Plaintiffs allege that Verizon demanded a $925

                                  25   million discount on the purchase price of Yahoo. Id., ¶ 138. On February 21, 2017, Verizon and

                                  26   Yahoo announced that they had agreed on a $350 million price reduction and an adjustment

                                  27
                                                                                        3
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   regarding the parties’ respective shares of liability and litigation costs. Press Release, Verizon,

                                   2   Verizon and Yahoo Amend Terms of Definitive Agreement (Feb. 21, 2017), available at

                                   3   https://www.prnewswire.com/news-releases/verizon-and-yahoo-amend-terms-of-definitive-

                                   4   agreement-300410420.html.

                                   5          Although Yahoo had publicly claimed on September 22, 2016 that Yahoo had learned of

                                   6   the 2014 data breach during a “recent investigation,” Yahoo Security Notice September 22, 2016,

                                   7   available at https://help.yahoo.com/kb/%20SLN28092.html, Yahoo admitted on March 1, 2017 in

                                   8   its 10-K filing with the SEC that Yahoo had “contemporaneous knowledge” of the 2014 data

                                   9   breach. ECF No. 196, ¶ 129; Yahoo, 2016 Annual Report (Form 10-K), at 47 (Mar. 1, 2017).

                                  10          Although on December 14, 2016, Yahoo had claimed that the 2013 data breach affected

                                  11   only one billion user accounts, Yahoo disclosed on October 3, 2017 that the 2013 data breach

                                  12   affected approximately 3 billion user accounts—every user account then existing. Id., ¶ 145-46.
Northern District of California
 United States District Court




                                  13          In addition to the instant class action lawsuit, Yahoo has settled several other actions

                                  14   arising out of the data breaches. On April 24, 2018, Yahoo settled for $35 million claims brought

                                  15   against it by the SEC alleging that Yahoo misled investors by failing to disclose the data breaches.

                                  16   Press Release, SEC, Altaba, Formerly Known as Yahoo!, Charged with Failing to Disclose

                                  17   Massive Cybersecurity Breach; Agrees to Pay $35 Million (April 24, 2018), available at

                                  18   https://www.sec.gov/news/press-release/2018-71.

                                  19          On September 7, 2018, this Court granted final approval to Yahoo’s $80 million settlement

                                  20   of a federal securities class action related to Yahoo’s failure to disclose the 2013, 2014, and 2015-

                                  21   2016 data breaches. In re Yahoo! Inc. Securities Litigation, No. 17-CV-00373-LHK, ECF No.

                                  22   118.

                                  23          On January 9, 2019, the Superior Court of California for the County of Santa Clara granted

                                  24   final approval to Yahoo’s $29 million settlement of shareholder derivative class actions. See Case

                                  25   No. 17-CV-00787-LHK, ECF No. 41-2. This settlement pertained to pending shareholder

                                  26   derivative class actions in California State Court, Delaware State Court, and this Court. See Case

                                  27
                                                                                         4
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   No. 17-CV-00787-LHK, ECF No. 41.

                                   2           In addition to the 2013, 2014, and 2015-2016 data breaches discussed above, Plaintiffs’

                                   3   expert Mary Frantz submitted a 92-page report regarding Yahoo’s data security. ECF No. 252-17.

                                   4   The report shows repeated failures to follow industry-standard security practices, extensive

                                   5   knowledge of ongoing security breaches beginning in 2008 with failure to adequately respond,

                                   6   failure to provide adequate staffing and training, and failure to comply with industry standard

                                   7   regulations. The report shows that the first full-scale breach of the user database was the 2013

                                   8   breach. However, several incidents prior to 2013 appear to have involved several million

                                   9   accounts, as well as access to Yahoo’s internal systems. At a minimum, the report concludes that

                                  10   Yahoo was on notice of significant security lapses several years prior to the 2013 data breach.

                                  11   Nonetheless, at the motion for preliminary approval hearing Yahoo stated that it continues to deny

                                  12   any data breach prior to 2013, and it has not notified users of any data breach prior to 2013. ECF
Northern District of California
 United States District Court




                                  13   No. 351 at 18-19.

                                  14       B. Procedural History

                                  15           On September 22, 2016, the same day that Yahoo first disclosed any of the data breaches

                                  16   that are the subject of this case, the first federal actions that became part of the instant Multidistrict

                                  17   Litigation (“MDL”) were filed. See, e.g., Complaint, Havron v. Yahoo, No. 16-cv-01075 (S.D. Ill.

                                  18   Sept. 22, 2016), assigned Case No. 16-cv-07031-LHK. On December 7, 2016, the Judicial Panel

                                  19   on Multidistrict Litigation (“JPML”) issued a transfer order selecting the undersigned judge as the

                                  20   transferee court for the instant MDL action. See ECF No. 1 at 1. Additional lawsuits were filed

                                  21   and related or transferred to the undersigned judge. ECF Nos. 6, 7, 9, 30, 33, 40, 64.

                                  22           On April 12, 2017, Plaintiffs filed a Consolidated Class Action Complaint (“CAC”)

                                  23   covering all three data breaches. ECF No. 80. In the CAC, Plaintiffs asserted claims on behalf of

                                  24   Yahoo users in the United States, Israel, Venezuela, Australia, and Spain. ECF No. 80 at 5-12.

                                  25   On May 22, 2017, Defendants filed a motion to dismiss the CAC. ECF No. 94. On August 30,

                                  26   2017, the Court granted in part and denied in part the motion to dismiss the CAC. ECF No. 132.

                                  27
                                                                                           5
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   The Court dismissed the Australia, Venezuela, and Spain Plaintiffs. ECF No. 132 at 88.

                                   2          After this Court had issued its ruling on the motion to dismiss the CAC, Yahoo disclosed

                                   3   that the 2013 data breach affected an additional two billion Yahoo user accounts. As a result, the

                                   4   Court gave Plaintiffs time to conduct discovery and to amend their complaint. ECF No. 147. The

                                   5   Court ordered Yahoo to “expedite its production of discovery regarding the recent data breach

                                   6   disclosure.” ECF No. 142. Plaintiffs filed the First Amended Complaint (“FAC”) on December

                                   7   15, 2017. ECF No. 174, 196.

                                   8          On January 19, 2018, Defendants filed the motion to dismiss the FAC. ECF No. 205. On

                                   9   March 9, 2018, the Court granted in part and denied in part the motion to dismiss the FAC. ECF

                                  10   No. 215.

                                  11          On July 13, 2018, Plaintiffs filed a motion for class certification. ECF No. 246. On

                                  12   September 1, 2018, Defendants filed their opposition to the motion for class certification. ECF
Northern District of California
 United States District Court




                                  13   No. 295.

                                  14          Separate from the instant case, parallel proceedings against Yahoo have been ongoing in

                                  15   California state court. Yahoo! Inc. Private Information Disclosure Cases, Judicial Council

                                  16   Coordination Proceeding No. 4895 (“JCCP case”). Seven class action lawsuits were filed against

                                  17   Yahoo in California state court. ECF No. 330-17, ¶ 14. As with the federal cases in the instant

                                  18   MDL, the first of the California state lawsuits was filed on September 22, 2016. Id., ¶ 14. On

                                  19   February 15, 2017, Judge Thierry Patrick Colaw of the Superior Court of California, County of

                                  20   Orange, granted the petition for coordination of the seven California lawsuits and recommended

                                  21   such coordination to the Judicial Council of California. ECF No. 330-19 at 2. On February 28,

                                  22   2017, the Judicial Council of California authorized the Presiding Judge of the Orange County

                                  23   Superior Court to assign the lawsuits to a coordination trial judge. ECF No. 330-17, ¶ 16. On

                                  24   March 14, 2017, the Presiding Judge of the Orange County Superior Court assigned the JCCP case

                                  25   to Judge Colaw. ECF No. 330-20 at 2.

                                  26          On June 23, 2017, Judge Colaw denied Yahoo’s motion to stay the JCCP case. ECF No.

                                  27
                                                                                        6
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   330-22. On June 27, 2017, Plaintiffs in the JCCP case filed a consolidated class action complaint.

                                   2   ECF No. 330-23. On December 13, 2017, Judge Colaw granted in part and denied in part Yahoo’s

                                   3   demurrer. ECF No. 330-24. On August 27, 2018, Plaintiffs in the JCCP case filed a motion for

                                   4   class certification. ECF No. 330-17, ¶ 30.

                                   5          The complaint in the JCCP case alleged violations of California’s Consumers Legal

                                   6   Remedies Act, Unfair Competition Law, Customer Records Act, common law claims for

                                   7   negligence and breach of contract, and an invasion of privacy claim under the California

                                   8   Constitution and common law. ECF No. 330-23. Except for the invasion of privacy claim, all the

                                   9   California state law claims in the JCCP complaint were also asserted in the instant MDL case.

                                  10          Plaintiffs in the instant MDL case and in the JCCP case jointly engaged in settlement

                                  11   discussions with Yahoo. ECF No. 330-17, ¶ 31. As part of the settlement negotiations, the parties

                                  12   agreed to seek approval of the class action settlement before the undersigned judge. ECF No. 330-
Northern District of California
 United States District Court




                                  13   17, ¶ 32. On September 14, 2018, the parties informed this Court that they had reached a

                                  14   settlement in principle and requested that the Court stay the matter in its entirety. ECF No. 322.

                                  15   On September 17, 2018, the Court denied the requested stay. ECF No. 323. On September 18,

                                  16   2018, the Court stayed the deadlines related to the motion for class certification. ECF No. 325.

                                  17          Following Judge Colaw’s retirement in January 2018, the JCCP case was re-assigned to

                                  18   Judge Glenda Sanders. ECF No. 330-17 at 5, n.1. On September 19, 2018, during a status

                                  19   conference in the JCCP case, Judge Sanders approved the parties’ proposed settlement process and

                                  20   set a further status conference on March 19, 2019, in order to give the Court in the instant case

                                  21   time to reach a final disposition on the proposed settlement. ECF No. 330-25. The parties in the

                                  22   JCCP case agreed that they anticipated requesting dismissal of the JCCP case if this Court

                                  23   approved the settlement. Id. at 4.

                                  24          On October 22, 2018, Plaintiffs in the instant case filed a motion for preliminary approval

                                  25   of class action settlement. ECF No. 330. The settlement agreement applies to this case as well as

                                  26   to the JCCP case. ECF No. 330-3 at 1. On November 2, 2018, this Court ordered the parties to

                                  27
                                                                                         7
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   provide supplemental information to support the Motion for Preliminary Approval. ECF No. 333.

                                   2   On November 5, 2018, the Court ordered the parties to provide additional supplemental

                                   3   information. ECF No. 335. The parties filed their supplemental statement on November 9, 2018.

                                   4   ECF No. 337. The Court held a hearing on November 29, 2018.

                                   5   II.    LEGAL STANDARD
                                   6          Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a

                                   7   certified class may be settled . . . only with the court’s approval.” Fed. R. Civ. P. 23(e). “The

                                   8   purpose of Rule 23(e) is to protect the unnamed members of the class from unjust or unfair

                                   9   settlements affecting their rights.” In re Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir.

                                  10   2008). Accordingly, in order to approve a class action settlement under Rule 23, a district court

                                  11   must conclude that the settlement is “fundamentally fair, adequate, and reasonable.” Hanlon v.

                                  12   Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998). Preliminary approval of a settlement and
Northern District of California
 United States District Court




                                  13   notice to the class is appropriate if “[1] the proposed settlement appears to be the product of

                                  14   serious, informed, non-collusive negotiations, [2] has no obvious deficiencies, [3] does not

                                  15   improperly grant preferential treatment to class representatives or segments of the class, and [4]

                                  16   falls within the range of possible approval.” In re Tableware Antitrust Litig., 484 F. Supp. 2d

                                  17   1078, 1079 (N.D. Cal. 2007) (citing Manual for Complex Litigation (Second) § 30.44); see also In

                                  18   re High-Tech Emp. Antitrust Litig., No. 11-CV-02509-LHK, 2014 WL 3917126, at *3 (N.D. Cal.

                                  19   Aug. 8, 2014).

                                  20   III.   DISCUSSION
                                  21          The Court denies the motion for preliminary approval of class action settlement on several

                                  22   bases. First, the settlement inadequately discloses the release of claims related to any

                                  23   unauthorized access of data in 2012. Second, the release of the 2012 claims is improper. Third,

                                  24   the proposed notice inadequately discloses the size of the settlement fund. Fourth, the settlement

                                  25   appears likely to result in an improper reverter of attorneys’ fees. Fifth, the settlement

                                  26   inadequately discloses the scope of non-monetary relief. Sixth, the settlement inadequately

                                  27
                                                                                         8
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   discloses the size of the settlement class. Any of these bases would be sufficient to deny the

                                   2   motion for preliminary approval. The Court concludes its discussion with a comparison of this

                                   3   settlement with the settlement in In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299 (2018).

                                   4   A.     Legal Standard Regarding Inadequate Disclosures
                                   5          Due process requires adequate notice before the claims of absent class members are

                                   6   released. In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 946 (9th Cir. 2015). Notice

                                   7   must be written in “plain, easily understood language” and “generally describe[] the terms of the

                                   8   settlement in sufficient detail to alert those with adverse viewpoints to investigate and to come

                                   9   forward and be heard.” Fed. R. Civ. P. 23(c)(2)(B); Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d

                                  10   566, 575 (9th Cir. 2004) (citation omitted). Notice is inadequate if it misleads potential class

                                  11   members. Molski v. Gleich, 318 F.3d 937, 952 (9th Cir. 2003), overruled on other grounds by

                                  12   Dukes v. Wal–Mart Stores, Inc., 603 F.3d 571 (9th Cir.2010).
Northern District of California
 United States District Court




                                  13          “A district court’s approval of a class-action settlement must be accompanied by a finding

                                  14   that the settlement is ‘fair, reasonable, and adequate.’” Lane v. Facebook, Inc., 696 F.3d 811, 818

                                  15   (9th Cir. 2012) (quoting Fed. R. Civ. P. 23(e)). The Ninth Circuit has listed several factors that

                                  16   the district court should consider in determining whether a settlement is fair, reasonable, and

                                  17   adequate, including inter alia, the strength of the plaintiffs’ case; the risk of maintaining class

                                  18   action status throughout the trial; and the amount offered in settlement. See Hanlon, 150 F.3d at

                                  19   1026. “[S]ettlement approval that takes place prior to formal class certification requires a higher

                                  20   standard of fairness.” Id.

                                  21   B.     Release of 2012 Claims
                                  22          1.      Inadequate Disclosures

                                  23          The proposed notice to class members fails to provide reasonable notice that the settlement

                                  24   agreement releases claims arising from any unauthorized access of data in 2012. See In re Online

                                  25   DVD-Rental Antitrust Litig., 779 F.3d at 946 (explaining that due process requires notice prior to

                                  26   releasing claims of absent class members). The proposed notice explains that the settlement

                                  27
                                                                                          9
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   relates only to the 2013, 2014, and 2015-2016 data breaches. ECF No. 330-8 at 8. The proposed

                                   2   notice fails to disclose that claims related to any unauthorized access of data in 2012 are also being

                                   3   released even though the settlement releases such claims. Id.

                                   4          The Court appreciates the parties’ effort to provide relief for any unauthorized access of

                                   5   data in 2012. Such relief appears appropriate in light of Plaintiffs’ expert Mary Frantz’s 92-page

                                   6   report regarding Yahoo’s data security. ECF No. 252-17. The report shows repeated failures to

                                   7   follow industry-standard security practices, extensive knowledge of ongoing security breaches

                                   8   beginning in 2008 with failure to adequately respond, failure to provide adequate staffing and

                                   9   training, and failure to comply with industry standard regulations. Id. The report shows that the

                                  10   first full-scale breach of the user database was the 2013 breach. Id. However, several incidents

                                  11   prior to 2013 appear to have involved several million accounts, as well as access to Yahoo’s

                                  12   internal systems. Id.
Northern District of California
 United States District Court




                                  13          Although providing relief is appropriate, it must be done correctly. The parties must

                                  14   provide sufficient information for the Court to review the settlement and for class members to

                                  15   make informed decisions as to their participation in the settlement based on any unauthorized

                                  16   access of data in 2012. The current record is devoid of such information. Plaintiffs did not allege

                                  17   any claims related to any data breaches prior to 2013 in the Consolidated Class Action Complaint

                                  18   (“CAC”) and the First Amended Complaint (“FAC”) even though the CAC and FAC alleged

                                  19   inadequate security measures as early as 2008. ECF No. 252-17, CAC or the FAC. Moreover, the

                                  20   CAC, FAC, settlement agreement, and motion for preliminary approval do not state what

                                  21   happened with Yahoo users’ data in 2012 or identify any harm to any group of 2012 Yahoo users.

                                  22   Yahoo has never disclosed any such harm to its users and continues to deny any data breach prior

                                  23   to 2013. ECF No. 351 at 18-19. Accordingly, the Court and class members have no basis to

                                  24   evaluate the 2012 claims and their release.

                                  25          Moreover, the parties do not identify how many additional users would be included in the

                                  26   settlement class that were not part of the class as defined in the FAC. The class as defined in the

                                  27
                                                                                        10
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   FAC included all persons in the U.S. and Israel who registered for free Yahoo accounts, paid

                                   2   Yahoo accounts, or Yahoo Small Business or Abacao accounts “whose PII was accessed,

                                   3   compromised, or stolen from Yahoo in the 2013 Breach, the 2014 Breach, or the [2015-2016]

                                   4   Breach.” ECF No. 338-1 at 1.

                                   5           On the other hand, the settlement class includes “[a]ll U.S. and Israel residents and small

                                   6   businesses with Yahoo accounts at any time during the period of January 1, 2012 through

                                   7   December 31, 2016, inclusive.” ECF No. 338-1 at 2. The parties acknowledge that the settlement

                                   8   class is broader than the proposed class in the FAC. ECF No. 338-1 at 4. Thus, the settlement

                                   9   releases the claims of 2012 users who may not have been part of the later data breaches. The

                                  10   viability of any claims on behalf of 2012 users goes to both the strength of plaintiffs’ case and the

                                  11   risk of maintaining class action status throughout the trial. See Hanlon, 150 F.3d at 1026.

                                  12   Accordingly, the parties’ inadequate disclosures prevent the class members and the Court from
Northern District of California
 United States District Court




                                  13   assessing the reasonableness of the settlement. See In re Online DVD-Rental Antitrust Litig., 779

                                  14   F.3d at 946; Lane, 696 F.3d at 818.

                                  15           2.      Improper Release of Claims

                                  16           Independent of the inadequate disclosures regarding the release of 2012 claims, the Court

                                  17   concludes that the release of these claims conflicts with Ninth Circuit precedent, which only

                                  18   allows release of claims “where the released claim[s] [are] based on the identical factual predicate

                                  19   as that underlying the claims in the settled class action.” Hesse v. Sprint Corp., 598 F.3d 581, 590

                                  20   (9th Cir. 2010) (internal quotation marks omitted); see also Chavez v. PVH Corp., 2015 WL

                                  21   581382, at *6 (N.D. Cal. Feb. 11, 2015) (where “the release in a settlement agreement does not

                                  22   limit released claims to those arising out of the facts alleged in the complaint, denial of . . .

                                  23   approval [to] the settlement is appropriate.”). Specifically, the settlement releases claims on

                                  24   behalf of all users in 2012, but the FAC does not assert claims based on any incidents prior to the

                                  25   2013 data breach. Accordingly, the Court concludes that the settlement releases claims that are

                                  26   not “based on the identical factual predicate as that underlying the claims in the settled class

                                  27
                                                                                          11
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   action.” Hesse, 598 F.3d at 590. Accordingly, any future settlement must amend the FAC.

                                   2   C.     Failure to Adequately Disclose Size of the Settlement Fund
                                   3          The proposed notice fails to disclose the total size of the settlement fund. As a result, class

                                   4   members cannot assess the reasonableness of the settlement. See Churchill Vill., L.L.C., 361 F.3d

                                   5   at 575 (notice must “describe[] the terms of the settlement in sufficient detail to alert those with

                                   6   adverse viewpoints to investigate and to come forward and be heard.” (citation omitted)).

                                   7          The proposed notice discloses $50 million to cover out-of-pocket costs, alternative

                                   8   compensation, paid user costs, and small business user costs. ECF No. 330-8 at 17. In addition,

                                   9   the proposed notice discloses that class counsel may apply for attorneys’ fees of up to $35 million,

                                  10   costs and expenses of up to $2.5 million, and service awards of up to $7,500 each for settlement

                                  11   class representatives, to be paid separately from the settlement fund. The proposed notice does not

                                  12   disclose the costs of credit monitoring services or costs for class notice and settlement
Northern District of California
 United States District Court




                                  13   administration, and does not disclose the total size of the settlement fund. Without knowing the

                                  14   total size of the settlement fund, class members cannot assess the reasonableness of the settlement.

                                  15          Similarly, the settlement agreement and the motion for preliminary approval also fail to

                                  16   identify the size of the settlement fund. The parties’ lack of disclosure also inhibits the Court’s

                                  17   ability to assess the reasonableness of the settlement.

                                  18          In addition, without knowing the total size of the settlement fund, class members cannot

                                  19   reasonably assess the attorneys’ fees award. The proposed notice provides inadequate information

                                  20   for class members to assess the potential attorneys’ fees award as a percent of the total settlement

                                  21   fund. Moreover, as discussed in more detail below, the Court finds that the settlement may result

                                  22   in an improper reverter of attorneys’ fees. This potential reverter would reduce the total amount

                                  23   that Yahoo would have to pay as a result of the settlement. As a result, the potential reverter

                                  24   further prevents class members and the Court from assessing the reasonableness of the settlement.

                                  25   See Churchill Vill., L.L.C., 361 F.3d at 575; Lane, 696 F.3d at 818.

                                  26   D.     Reverter of Attorneys’ Fees
                                  27
                                                                                         12
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1           The Court concludes that the settlement may allow for unreasonably high attorneys’ fees,

                                   2   and therefore any unawarded attorneys’ fees may improperly revert to Defendants. See In re

                                   3   Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 949 (9th Cir. 2011). The proposed

                                   4   settlement authorizes up to $35 million in attorneys’ fees, “to be paid separate and apart from the

                                   5   Settlement Fund.” ECF No. 330-3 at 23. Because attorneys’ fees do not come from the

                                   6   Settlement Fund, any amount not awarded by the Court would effectively revert to Defendants

                                   7   rather than to the benefit of the class.

                                   8           In In re Bluetooth Headset Prods. Liab. Litig., the Ninth Circuit held that a similar

                                   9   attorneys’ fees arrangement was not prohibited, but that the district court “was required to

                                  10   examine the negotiation process with even greater scrutiny than is ordinarily demanded, and

                                  11   approval of the settlement had to be supported by a clear explanation of why the disproportionate

                                  12   fee is justified and does not betray the class’s interests.” 654 F.3d at 949. The court explained
Northern District of California
 United States District Court




                                  13   that unless the attorneys’ fees arrangement was “in the class’ best interest as part of the settlement

                                  14   package,” the “funds should have been negotiated to revert to the class rather than to the putative

                                  15   wrongdoer[s].” 654 F.3d at 949 (internal quotation and citation omitted). The Ninth Circuit

                                  16   explained that this sort of fee arrangement is particularly problematic where the district court

                                  17   concludes that “the settlement authorizes unreasonably high attorneys’ fees.” Id.

                                  18           As discussed below, the Court relies on both the lodestar method and the percentage-of-

                                  19   recovery method to conclude that the settlement may authorize “unreasonably high attorneys’

                                  20   fees.” Id.; see also In re Online DVD-Rental Antitrust Litig., 779 F.3d at 944-45 (“One way that a

                                  21   court may demonstrate that its use of a particular method or the amount awarded is reasonable is

                                  22   by conducting a cross-check using the other method.”).

                                  23           1. Lodestar Method

                                  24           Class counsel provided a lodestar figure of $22 million for 38,278.81 hours of work. ECF

                                  25   No. 337-6. By the Court’s count, Plaintiffs’ lodestar covers 143 attorneys from 32 firms. Id. This

                                  26   Court authorized only five law firms to work on the instant MDL case. ECF No. 58. On February

                                  27
                                                                                         13
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   1, 2018, the Court ordered “[o]ther that the Plaintiffs’ Executive Committee, no other law firms

                                   2   shall work on this MDL without prior approval of the Court. Motions for approval of additional

                                   3   Plaintiffs’ counsel shall identify the additional Plaintiffs’ counsel and their background, the

                                   4   specific proposed tasks, and why Plaintiffs’ Executive Committee cannot perform these tasks.”

                                   5   ECF No. 208. On May 7, 2018, the Court granted class counsel’s request to allow one attorney

                                   6   from four law firms to attend and help prepare their respective clients, who are Plaintiffs in the

                                   7   instant MDL case, for these Plaintiffs’ depositions by Defendants. ECF No. 233. On June 20,

                                   8   2018, the Court granted class counsel’s request to substitute an attorney who was approved on

                                   9   May 7, 2018 with that attorney’s colleague. ECF No. 241. The Court also allowed one additional

                                  10   attorney to assist an attorney approved on May 7, 2018. Id. Class counsel has not made any

                                  11   further motions for approval of additional counsel in the instant MDL case. However, the parties

                                  12   seek attorneys’ fees for 24 firms in the instant MDL case and 8 firms in the JCCP case.
Northern District of California
 United States District Court




                                  13          The scope of class counsels’ work in the instant case was substantially limited by the

                                  14   parties’ agreement that California law governed and by the small number of counts in the

                                  15   complaint, many with overlapping elements. See ECF No. 196, ¶ 175 (stipulation agreeing that

                                  16   “California common law and statutory law applies to all claims by members of the United States

                                  17   and Paid Users Classes”), ¶ 179 (Plaintiffs’ contention that California law should apply to all

                                  18   claims for all classes). The Consolidated Class Action Complaint (“CAC”) only included thirteen

                                  19   counts. ECF No. 80. On behalf of the United States and Israel Classes, the CAC alleged two

                                  20   California statutory violations (Unfair Competition Law and Consumer Legal Remedies Act). On

                                  21   behalf of the United States, Israel, and Small Business Classes, the CAC alleged two California

                                  22   statutory violations (Data Breach Notification Law and Online Privacy Protection Act), one

                                  23   federal statutory violation (Stored Communications Act), and three common law causes of action

                                  24   (Breach of Contract, Breach of Implied Contracts, and Breach of Implied Covenant of Good Faith

                                  25   and Fair Dealing). On behalf of the Small Business Class, the CAC alleged one California

                                  26   Statutory violation (Unfair Competition Law) and two common law causes of action (Fraudulent

                                  27
                                                                                         14
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   Inducement and Negligent Misrepresentation). On behalf of users from Australia, Venezuela, and

                                   2   Spain, the CAC alleged one common law cause of action (Negligence). On behalf of all classes,

                                   3   the CAC alleged one claim for Declaratory Relief under 28 U.S.C. § 2201.

                                   4          The First Amended Complaint (“FAC”) also included thirteen counts, which substantially

                                   5   overlapped with the CAC. ECF No. 196. The FAC added one count for Deceit by Concealment

                                   6   under Cal. Civil Code §§ 1709, 1710; two counts for violations of the California Customer

                                   7   Records Act; and alleged separate violations of the California Unfair Competition Law for

                                   8   Unlawful Business Practice and Unfair Business Practice. Unlike the CAC, the FAC did not

                                   9   allege violations of the Data Breach Notification Law, Online Privacy Protection Act, Stored

                                  10   Communications Act, or allege Fraudulent Inducement.

                                  11          In addition to filing two complaints, class counsel filed oppositions to two motions to

                                  12   dismiss. ECF Nos. 117, 211. Finally, class counsel filed a motion for class certification, ECF No.
Northern District of California
 United States District Court




                                  13   325, and a motion for preliminary approval of class action settlement. ECF No. 330. Class

                                  14   counsel also prepared four expert reports, took seven Yahoo depositions, and reviewed 9 million

                                  15   pages of discovery.

                                  16          As Plaintiffs argued, their opposition to the second motion to dismiss substantially

                                  17   overlapped with their opposition to the first motion to dismiss. ECF No. 211 at 2 (“Now that

                                  18   Defendants can no longer challenge the sufficiency of [Plaintiffs’] claims head on, they argue in

                                  19   their Motion to Dismiss that the Court should grant them backdoor exits.”). For example,

                                  20   Plaintiffs explained that Defendants “argue again that their services are not really services” under

                                  21   the Consumers Legal Remedies Act and California common law; “argue[] that money users paid

                                  22   to Yahoo for supposedly secure services does not grant standing under the Unfair Competition

                                  23   Law when this Court already held that it does;” and argue again “that Plaintiffs’ PII is not covered

                                  24   under the California Customer Records Act—this time under Cal. Civ. Code § 1798.81.5.” Id. at

                                  25   3 (citations omitted). The Court agrees with Plaintiffs’ description of the opposition to the second

                                  26   motion to dismiss. Specifically, the Court finds that both motions to dismiss addressed questions

                                  27
                                                                                        15
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   related to standing under the Unfair Competition Law, adequacy of claims under the Consumer

                                   2   Legal Remedies Act, adequacy of claims under the Customer Records Act, adequacy of California

                                   3   breach of contract claims, adequacy of negligence claims, application of the economic loss rule to

                                   4   negligence claims, and adequacy of declaratory judgment claims.

                                   5          Moreover, the Court concludes that the legal theories involved were not particularly novel.

                                   6   In Adobe and Anthem, this Court previously addressed several of the legal theories that Plaintiffs

                                   7   relied on in the instant case. See In re Adobe Sys., Inc. Privacy Litig. (“Adobe”), 66 F. Supp. 3d

                                   8   1197 (N.D. Cal. 2014); In re Anthem, Inc. Data Breach Litig. (“Anthem I”), 162 F. Supp. 3d 953

                                   9   (N.D. Cal. 2016); In re Anthem, Inc. Data Breach Litig., (“Anthem II”), 2016 WL 3029783 (N.D.

                                  10   Cal. May 17, 2016). Specifically, the Court finds that these precedents addressed key issues in the

                                  11   current case, including: (1) whether risk of future identify theft and loss of value of PII constitute

                                  12   injury in fact to support Article III standing, see Adobe, 66 F. Supp. 3d at 1214-15; Anthem II,
Northern District of California
 United States District Court




                                  13   2016 WL 3029783, at *14; (2) whether Plaintiffs can adequately state a causal connection between

                                  14   a data breach and alleged harms, see Anthem I, 162 F. Supp. 3d at 987; (3) whether benefit-of-the-

                                  15   bargain losses related to the value of reasonable data security are sufficient to support standing

                                  16   under the California Unfair Competition Law (“UCL”), Adobe, 66 F. Supp. 3d at 1224; Anthem II,

                                  17   2016 WL 3029783, at *30; (4) whether Plaintiffs can adequately allege a claim under the UCL for

                                  18   unlawful conduct where Plaintiffs allege an underlying California Customer Records Act (“CRA”)

                                  19   violation, Adobe, 66 F. Supp. 3d at 1226; (5) whether Plaintiffs can adequately allege a claim

                                  20   under the UCL for unfair conduct under the balancing test where Plaintiffs allege that Defendant

                                  21   failed to adequately protect customer data, Adobe, 66 F. Supp. 3d at 1227; Anthem I, 162 F. Supp.

                                  22   3d at 990; and (6) whether contract language regarding “inherent limitations” in privacy

                                  23   safeguards “relieve[s] [Defendant] of the responsibility . . . to provide ‘reasonable’ security,” see

                                  24   Adobe, 66 F. Supp. 3d at 1221. In addition, other courts in this district had addressed whether

                                  25   software could constitute a “service” under the California Consumers Legal Remedy Act when the

                                  26   software provider “continually updates” and supports the software. See Haskins v. Symantec

                                  27
                                                                                         16
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   Corp., No. 13-CV-01834-JST, 2013 WL 6234610, at *9 n.9 (N.D. Cal. Dec. 2, 2013).

                                   2          As to the discovery conducted by Plaintiffs, Plaintiffs took only 7 percipient witness and

                                   3   Rule 30(b)(6) depositions. Mot. at 1; ECF No. 351 at 29. Defendants took more depositions than

                                   4   Plaintiffs, including depositions of Plaintiffs’ four experts. Plaintiffs never deposed Defendants’

                                   5   experts. Id. During Case Management Conferences, the Court had to encourage class counsel to

                                   6   actively litigate the case and take discovery. See, e.g., ECF No. 155 at 26 (instructing class

                                   7   counsel “You need to get this discovery so that you can amend this complaint in time.”).

                                   8          Class counsel in the JCCP case filed a complaint, opposed a motion to stay, opposed a

                                   9   demurrer, and filed a motion for class certification. ECF No. 330-17 at 3. However, as previously

                                  10   discussed, except for the invasion of privacy claim, the JCCP case asserted the same California

                                  11   state law claims as the instant MDL case. During case management conferences in the instant

                                  12   case, the parties explained to this Court that they were coordinating discovery with plaintiffs in the
Northern District of California
 United States District Court




                                  13   JCCP case. ECF No. 91 at 28; No. 108 at 6; No. 111 at 41. In their declarations supporting the

                                  14   motion for preliminary approval, class counsel in the instant MDL and JCCP cases explained that

                                  15   discovery was coordinated, including shared depositions and document production. ECF No. 330-

                                  16   2 at 3; 330-17 at 6-7. Accordingly, the Court concludes that the lodestar claimed is unreasonably

                                  17   high even taking account of the work done in the JCCP case. Specifically, the Court finds that

                                  18   class counsel prepared limited legal filings with numerous overlapping issues, and that class

                                  19   counsel completed limited discovery relative to the scope of the alleged claims. Moreover, class

                                  20   counsel fails to explain why it took 32 law firms to do the work in this case.

                                  21          Comparing the lodestar claimed in the instant case to the lodestar claimed in a novel and

                                  22   highly complex case, In re High-Tech, further suggests that the hours and lodestar figure here are

                                  23   unreasonably high. In re High-Tech involved complex antitrust issues of first impression in an

                                  24   action against seven large technology companies—including Google, Apple, and Intel—regarding

                                  25   an alleged conspiracy to fix and suppress employee compensation. 2015 WL 5158730, at *10.

                                  26   Class counsel in In re High-Tech engaged in many more rounds of motions practice and settled on

                                  27
                                                                                        17
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   the eve of trial. Most prominently, in the four years that the case was pending, class counsel in In

                                   2   re High-Tech took 93 depositions, served 28 subpoenas to third parties, survived two motions to

                                   3   dismiss, litigated two rounds of class certification, opposed an appeal to the Ninth Circuit under

                                   4   Federal Rule of Civil 23(f), survived five summary judgment motions, survived multiple rounds of

                                   5   Daubert challenges, filed and opposed motions in limine, prepared for the pretrial conference and

                                   6   trial, negotiated multiple settlements, and opposed mandamus in the Ninth Circuit. Id. More

                                   7   precisely, class counsel in In re High-Tech:

                                   8          (1) identified the alleged conspiracy to fix and suppress employee compensation in
                                   9          the tech industry; (2) met with their clients and secured retainer agreements; (3)
                                              prepared and filed multiple complaints against Defendants; (4) survived two
                                  10          motions to dismiss; (5) undertook considerable discovery, including taking 93
                                              depositions and defending 14 others, serving 75 document requests, reviewing the
                                  11          resulting 325,000 documents (over 3.2 million pages), serving 28 subpoenas on
                                              third parties, reviewing 8,809 pages of documents from those third parties,
                                  12
                                              producing over 31,000 pages of documents in response to Defendants’ document
Northern District of California
 United States District Court




                                  13          requests, and responding to and reviewing 34 subpoenas served by Defendants on
                                              third parties; (6) retained four experts to assist in analyzing over 15 gigabytes of
                                  14          employment-related compensation and recruiting data; (7) worked with the experts
                                              to produce multiple expert reports; (8) filed a consolidated class action complaint;
                                  15          (9) litigated two rounds of class certification; (10) opposed a Rule 23(f) appeal to
                                              the Ninth Circuit; (11) survived five summary judgment motions; (12) prepared for
                                  16
                                              trial; (13) negotiated [multiple] settlements; and (14) opposed mandamus in the
                                  17          Ninth Circuit.

                                  18          Id. Class counsel’s efforts in In re High-Tech produced a non-reversionary settlement fund

                                  19   of $415 million with no claim form and a recovery of about $5,770 per class member. Id. at *12.

                                  20   Class counsel in In re High-Tech, which consisted of four law firms, claimed to have spent

                                  21   36,215.00 hours on the litigation, yielding a lodestar figure of $18,201,787.50. Id. at *10.

                                  22          In the instant case, MDL and JCCP class counsel claim to have spent 38,278.81 hours on

                                  23   the litigation, with a lodestar figure of $22,069,890.30, effectively for work in the instant MDL

                                  24   case and in the JCCP case. ECF No. 337-6 at 3. In other words, class counsel claim to have spent

                                  25   more time litigating this case and request a higher lodestar figure than class counsel did in In re

                                  26   High-Tech. This claim is surprising. Moreover, class counsel in In re High-Tech secured a

                                  27   significantly larger settlement of $415 million with more direct payments to class members than
                                                                                        18
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   the $50 million settlement fund disclosed in the proposed notice here. The Court recognizes that

                                   2   there are differences between the instant case and In re High-Tech that may bear on the lodestar.

                                   3   However, the Court finds that the comparison between the instant case and In re High-Tech

                                   4   provides an additional indication that the hours and lodestar figure here may be unreasonably high.

                                   5   Moreover, the $35 million authorized in the settlement agreement is more than 50% greater than

                                   6   the lodestar figure. As a result, the Court concludes that the settlement may allow for improper

                                   7   reverter of funds to Defendants. See In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d at 949.

                                   8          2. Percentage of Recovery Method

                                   9          In their supplemental filing, class counsel explains that attorneys’ fees were only

                                  10   calculated based on the lodestar. See ECF No. 338-1 at 18. This is inconsistent with the Ninth

                                  11   Circuit’s guidance that the district court should employ both the lodestar and percentage-of-

                                  12   recovery methods to cross-check their calculations of attorneys’ fees and ensure that the fees are
Northern District of California
 United States District Court




                                  13   reasonable. See In re Online DVD-Rental Antitrust Litig., 779 F.3d at 949. The Ninth Circuit

                                  14   specifically instructs that the percentage-of-recovery method is still applicable as a cross-check,

                                  15   even when the parties relied solely on the lodestar method. See In re Bluetooth Headset Prods.

                                  16   Liab. Litig., 654 F.3d at 945 (“If the lodestar amount overcompensates the attorneys according to

                                  17   the 25% benchmark standard, then a second look to evaluate the reasonableness of the hours

                                  18   worked and rates claimed is appropriate.” (quoting In re Coordinated Pretrial Proceedings in

                                  19   Petroleum Prods. Antitrust Litig., 109 F.3d 602, 607 (9th Cir. 1997))). Accordingly, the Court

                                  20   calculates attorneys’ fees based on the percentage of recovery method despite the parties’ failure

                                  21   to do so.

                                  22          The only numbers to which the parties commit in the settlement agreement, motion for

                                  23   preliminary approval, and proposed notice are $50 million for the settlement fund, up to $35

                                  24   million in attorneys’ fees, and up to $2.5 million in attorneys’ costs and expenses, for a total of

                                  25   $87.5 million. ECF No. 330-1 at 9, 19. Based on these numbers, attorneys’ fees would be 40% of

                                  26   the settlement fund. Taking account of the additional funds the parties disclosed under seal in

                                  27
                                                                                         19
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   their supplemental filing, the Court finds that the attorneys’ fees request remains much greater

                                   2   than the 25% benchmark standard used in this Circuit. See In re Bluetooth Headset Prods. Liab.

                                   3   Litig., 654 F.3d at 945. Even using the lower percentage that takes into account the additional

                                   4   funds disclosed in the parties’ supplemental filing, the Court finds that the attorneys’ fees award

                                   5   may be unreasonably high as calculated using the percentage-of-recovery method.

                                   6          “Although a percentage award in a megafund case can be 25% or even as high as 30–40%,

                                   7   typically the percentage award in such a case is substantially less than the 25% benchmark

                                   8   applicable to typical class settlements in this Circuit.” Alexander v. FedEx Ground Package Sys.,

                                   9   Inc., No. 05-CV-00038-EMC, 2016 WL 3351017, at *2 (N.D. Cal. June 15, 2016). This rule

                                  10   reflects the basic reality that, at some point, the increasing amount of a settlement may be a

                                  11   function of class size, not counsel’s efforts. See In re NASDAQ Mkt.-Makers Antitrust Litig., 187

                                  12   F.R.D. 465, 486 (S.D.N.Y. 1998).
Northern District of California
 United States District Court




                                  13          This Court has previously relied on a leading study conducted by Theodore Eisenberg and

                                  14   Geoffrey Miller, in which the authors reviewed large common-fund settlements over a 16-year

                                  15   period, between 1993 and 2008. See No. 11-CV-02509-LHK, 2015 WL 5158730, at *13 (N.D.

                                  16   Cal. Sept. 2, 2015) (citing Theodore Eisenberg & Geoffrey P. Miller, Attorney Fees and Expenses

                                  17   in Class Action Settlements: 1993–2008, 7 J. Empirical Legal Stud. 248 (2010)). Previously, the

                                  18   Court looked to the authors’ analysis of common funds exceeding $175.5 million and concluded

                                  19   that a percentage recovery of 9.8% or 10.5% was appropriate for a fund of $415 million. Id.

                                  20   Relevant here, the authors analyzed fee awards based on a sample of 69 settlements ranging from

                                  21   $69.6–175.5 million and found that the median percentage was 19.9% and the mean percentage

                                  22   was 19.4% with a standard deviation of 8.4%. Eisenberg & Miller, supra, at 265 tbl.7.

                                  23          In this case, the settlement falls within the $69.6–175 million range. However, the Court

                                  24   finds that the attorneys’ fees award substantially exceeds the 19.4% mean and 19.9% median

                                  25   figures in the authors’ study. The maximum requested fees award appears to reflect the size of the

                                  26   class rather than the work of class counsel. See In re NASDAQ Mkt.-Makers Antitrust Litig., 187

                                  27
                                                                                        20
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   F.R.D. at 486. As discussed above, the proposed settlement was submitted before the parties even

                                   2   completed briefing on the motion for class certification, class counsel took only 7 depositions, and

                                   3   the causes of action involved a limited number of California law claims.

                                   4           3. Conclusion

                                   5           Under both the lodestar and percentage of recovery methods, the Court finds that the

                                   6   maximum attorneys’ fee award may be unreasonably high. As a result, the Court finds that the

                                   7   settlement creates a potential reverter to Defendants rather than to the benefit of the class. The

                                   8   Court finds that the potential reverter is not “in the class’ best interest as part of the settlement

                                   9   package.” See In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d at 949.

                                  10   E.      Failure to Adequately Disclose the Scope of Non-Monetary Relief
                                  11           The Court finds that the parties fail to adequately disclose the scope of non-monetary

                                  12   relief. The settlement agreement does not commit to any specific increases in budget or number of
Northern District of California
 United States District Court




                                  13   employees to improve information security. ECF No. 330-3 at 10. With respect to business

                                  14   practices to enhance security, the settlement agreement states that Defendants shall “maintain the

                                  15   business practice commitments related to information security to safeguard current users’ and

                                  16   Settlement Class Members’ Personal Information as set forth in Exhibit 2 . . . for a period of no

                                  17   less than three years.” ECF No. 330-3 at 10. The Court finds that the referenced exhibit, filed

                                  18   under seal, is vague as to Yahoo’s specific commitments to enhance its security. As a result of the

                                  19   lack of specific increases in budget or number of employees and the vague commitments as to

                                  20   changed business practices, the Court cannot adequately consider the benefits offered to the class

                                  21   in settlement. See Hanlon, 150 F.3d at 1026.

                                  22   F.      Misleading Estimate as to the Size of the Settlement Class
                                  23           The Court finds that the parties’ supplemental filings have disclosed a misleading estimate

                                  24   of the size of the settlement class. As a result, the Court is unable to adequately assess whether the

                                  25   settlement is fair, reasonable, and adequate. See Lane, 696 F.3d at 818.

                                  26           The parties represent that the data breaches affected 3 billion user accounts worldwide,

                                  27
                                                                                          21
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   with approximately 1 billion user accounts in the U.S. and Israel, and that the class size is

                                   2   approximately 200 million U.S. and Israeli individuals. Mot. at 3, 8.

                                   3          In their supplemental filings, the parties explain the estimated class size as follows:

                                   4          [T]he U.S. population [] in 2013 was only 316,128,839. Under the [Yahoo Terms
                                   5          of Service], minors under the age of 13 were ineligible to create a Yahoo account[].
                                              According to census data, there were 56,835,475 individuals that were then under
                                   6          the age of 14 in the United States. In addition, CDC data indicates that there were
                                              2,712,630 reported deaths in the U.S. in 2015. Thus, the starting point for the
                                   7          number of potential eligible class members, assuming 2,500,000 deaths a year since
                                              2013, is no more than 247,000,000 once you subtract minors and decedents. The
                                   8
                                              parties conservatively estimate that approximately 80% of the U.S. population had
                                   9          some type of Yahoo account during the period yielding a potential class size of 200
                                              million. ECF No. 338-1 at 5.
                                  10
                                              The parties assert that “Yahoo did not track or maintain data regarding the number of
                                  11
                                       actual individuals that used Yahoo Mail as distinguished from the number of active accounts.”
                                  12
Northern District of California




                                       ECF No. 338-1 at 5.
 United States District Court




                                  13
                                              However, Yahoo cites the number of active users publicly when disclosure suits Yahoo’s
                                  14
                                       interests. For example, Yahoo CEO Marissa Mayer’s July 25, 2016 press release, announcing
                                  15
                                       Verizon’s acquisition of Yahoo, claims that Yahoo reaches “a global audience of more than 1
                                  16
                                       billion monthly active users.” Press Release, Verizon, Verizon to Acquire Yahoo’s Operating
                                  17
                                       Business (July 25, 2016), available at https://www.verizon.com/about/news/verizon-acquire-
                                  18
                                       yahoos-operating-business. In its 2016 Annual Report to the SEC, filed in March 2017, Yahoo
                                  19
                                       stated that it had “[m]ore than 650 million [] monthly users.” Yahoo, 2016 Annual Report (Form
                                  20
                                       10-K), at 15 (Mar. 1, 2017).
                                  21
                                              In addition, Yahoo provided under seal the number of active user accounts in the U.S.
                                  22
                                       during the relevant period. ECF No. 337-5 at 8. At the motion for preliminary approval hearing
                                  23
                                       Yahoo acknowledged that the number of active user accounts would provide a more accurate
                                  24
                                       estimate of the number of affected individuals than the “population study” it provided to the court.
                                  25
                                       ECF No. 351 at 16. Yahoo explained that when they ran simulations to match up numbers of
                                  26
                                       accounts to numbers of actual users, “the number of users was far lower than what was estimated
                                  27
                                                                                         22
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   here.” Id. The Court’s own review of the parties’ public and sealed supplemental filings shows

                                   2   that the number of active user accounts in the U.S. during the relevant period was far lower than

                                   3   Yahoo’s public calculation of 200 million affected class members.

                                   4          Based on Yahoo’s own representations, the Court finds that Yahoo’s public estimate of the

                                   5   class size is inaccurate and that there are more accurate means of estimating the class size. The

                                   6   parties’ inadequate disclosure of the size of the affected class prevents the Court from adequately

                                   7   assessing the strength of the plaintiffs’ case and the risk of maintaining class action status

                                   8   throughout the trial. See Hanlon, 150 F.3d at 1026.

                                   9   G.     Comparison to Anthem settlement
                                  10          During the hearing, the parties compared the preliminary settlement agreement favorably

                                  11   to the settlement approved in In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299 (2018). The

                                  12   Court disagrees.
Northern District of California
 United States District Court




                                  13          Anthem involved about 79 million victims and a $115 million settlement. Defendants there

                                  14   timely disclosed the data breaches to affected users and provided two years of free credit

                                  15   monitoring to users prior to any settlement of litigation. Moreover, in addition to the clear and

                                  16   specific terms of the settlement fund in that case, Defendants in Anthem committed to tripling their

                                  17   budget for data security for three years and very specific business practice changes to improve

                                  18   data security.

                                  19          In contrast, this case involves allegedly 200 million users according to Yahoo’s public

                                  20   estimates, which Yahoo admits are not accurate. Yahoo’s user database was breached multiple

                                  21   times over a period of many years, and Yahoo denied any knowledge of unauthorized access of

                                  22   personal data in its filings with the SEC and delayed notification to users even when it had

                                  23   contemporaneous knowledge of the breaches. As a result, users were unaware of the need to take

                                  24   any steps to protect themselves against potential misuse of their data, and Yahoo has not provided

                                  25   any credit monitoring on its own up to this point.

                                  26          Yahoo’s misrepresentations are particularly concerning. For example, on September 9,

                                  27
                                                                                         23
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   2016, in an SEC filing regarding Verizon’s purchase of Yahoo, Yahoo represented that Yahoo

                                   2   knew of no incidents of unauthorized access of personal data that might adversely affect the

                                   3   Verizon acquisition of Yahoo. Yahoo, Preliminary Proxy Statement (Schedule 14(A), at Exhibit

                                   4   A-18 (Sept. 9, 2016), available at https://www.altaba.com/static-files/ad5f11da-0a78-4f3e-90f8-

                                   5   dd204c1978fb. However, thirteen days later, on September 22, 2016, Yahoo publicly disclosed

                                   6   the 2014 data breach. ECF No. 196, ¶ 126. In the announcement, Yahoo claimed that it learned

                                   7   of the 2014 data breach during a “recent investigation.” Yahoo Security Notice September 22,

                                   8   2016, available at https://help.yahoo.com/kb/%20SLN28092.html. Six months later, Yahoo

                                   9   admitted on March 1, 2017 in its 10-K filing with the SEC that Yahoo had “contemporaneous

                                  10   knowledge” of the 2014 data breach. ECF No. 196, ¶ 129; Yahoo, 2016 Annual Report (Form 10-

                                  11   K), at 47 (Mar. 1, 2017).

                                  12          Moreover, Yahoo continues to deny any data breaches in 2012 but wants a release of any
Northern District of California
 United States District Court




                                  13   claims arising from that time period. Unlike Anthem, Yahoo’s data was sold on the dark web, and

                                  14   Yahoo bought back the data on the dark web. Plaintiffs allege that others have also purchased

                                  15   Yahoo’s data on the dark web. In the settlement agreement, Yahoo has only committed to the $50

                                  16   million settlement fund and hides the total settlement fund amount. Yahoo misrepresents the

                                  17   number of affected Yahoo users by publicly filing an inflated, inaccurate calculation of users and

                                  18   simultaneously filing under seal a more accurate, much smaller number. Yahoo has not committed

                                  19   to any specific increases in budget for data security and has made only vague commitments as to

                                  20   specific business practices to improve data security. Yahoo’s history of nondisclosure and lack of

                                  21   transparency related to the data breaches are egregious. Unfortunately, the settlement agreement,

                                  22   proposed notice, motion for preliminary approval, and public and sealed supplemental filings

                                  23   continue this pattern of lack of transparency.

                                  24   IV.    CONCLUSION
                                  25          In sum, based on the parties’ current filings, the Court cannot conclude that the settlement

                                  26   is “fundamentally fair, adequate, and reasonable.” Hanlon, 150 F.3d at 1026. For the foregoing

                                  27
                                                                                        24
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
                                   1   reasons, Plaintiffs’ motion for preliminary approval of class action settlement is DENIED.2

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: January 30, 2019

                                   5                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       2
                                  27       The objection of Edward W. Orr and Darlene D. Orr is denied as moot. ECF No. 343.
                                                                                      25
                                  28   Case No. 16-MD-02752-LHK
                                       AMENDED ORDER DENYING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                       SETTLEMENT
